Citation Nr: 1617254	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with radicular pain in both lower extremities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the matter was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

In the October 2009 rating decision, the RO continued a 20 percent evaluation for the Veteran's service-connected lumbosacral strain with radicular pain in both lower extremities.

In November 2014, the Board denied an evaluation in excess of 20 percent for the service-connected lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board. 

In September 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, a remand is required to obtain outstanding VA medical records.  The October 2012 VA examination report referenced a magnetic resonance imaging (MRI) report dated in 2010 and an x-ray report dated in August 2010; however, these records have not been associated with the claims file.  Notably, an August 2010 VA radiology note indicates that the results of the 2010 MRI report are contained in VISTA imaging.  Additionally, the Board notes that the most recent VA medical records currently associated with the claims file are dated in July 2012.  Prior to that date, the VA medical evidence of record reflected numerous complaints of radicular pain from February 1993 to July 2012.  Therefore, the AOJ should obtain any outstanding VA medical records and associate them with the claims file.  

Second, a remand is required to obtain a fully adequate VA examination and medical opinion.  Following the Board's September 2015 remand, the Veteran was afforded a VA examination in October 2015.  However, the examiner did not address the relevance or etiology of the hypoactive deep tendon reflexes in the Veteran's right knee and bilateral ankles.   

Additionally, the October 2015 VA examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS).  However, he did not reconcile this finding with the diagnosis of IVDS noted in the October 2012 VA examination report.  
  
Moreover, the October 2015 VA examiner indicated that he was not able to determine the nerve affected or the severity of the reported radiculopathy based on the information provided in the October 2009 VA examination report.  However, the Board finds that the examiner's supporting rationale is insufficient.  In particular, the examiner did not address the VA medical evidence of record that was contemporary with the October 2009 VA examination report.  Additionally, the opinion does not adequately address whether the Veteran has had any neurological manifestations associated with his service-connected lumbar spine disability during the entirety of the appeal period.  

Based on the foregoing, the Board finds that a remand is necessary to obtain a fully adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbosacral strain with radicular pain in both lower extremities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records dated since July 2012 and the MRI and x-ray reports dated in 2010 that were identified by the October 2012 VA examiner.  

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbosacral strain with radicular pain in both lower extremities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  

The examiner should specifically address whether any findings in the examination reports or medical records during the appeal period (beginning around August 2009), represent neurological manifestations of the service-connected lumbar spine disability.  If so, the examiner should identify the nerve or nerves affected and describe the severity of the disability.

If any previously noted neurological manifestations of the service-connected lumbar spine disability are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

If the examiner is unable to distinguish between the symptoms associated with the service-connected lumbar spine disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

In rendering his or her opinion, the examiner should consider the following: 1) the October 2009 VA primary care record that noted the Veteran complained of pain radiating to his lower extremities and nycturia; 2) the October 2009 VA examination report that noted a diagnosis of L4-5 moderate spinal stenosis with radicular pain into both lower extremities; 3) the VA medical records dated in August 2010, October 2010, and July 2012 that noted positive Lasegue test findings; 4) the July 2012 VA primary care record that noted an impression of sciatica; 5) the VA medical records dated in November 2008, September 2009, October 2009, August 2010, October 2010, and July 2012 that noted the Veteran's complaints of pain radiating to the lower extremities; and 6) the October 2012 and October 2015 examination report findings, including hypoactive deep tendon reflexes in the Veteran's right knee and bilateral ankles and the findings regarding IVDS.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




